PER CURIAM.
We have carefully read the record which reflects that the learned trial judge properly and repeatedly admonished counsel for both parties to refrain from the use of leading questions. Although one dissertation as to the reason for leading questions being impermissible might better have been delivered out of the presence of the jury, the language employed by the judge was mild and not couched in such terms as to have prejudiced either party, thus distinguishing Seaboard Coast Line Railroad Company v. Wiesenfeld Warehouse Company, 316 So.2d 567 (Fla. 1st DCA 1975) and Giglio v. Valdez, 114 So.2d 305 (Fla. 2nd DCA 1959). Accordingly, appellant having failed to demonstrate error, the judgment here appealed is
AFFIRMED.
BOYER, Acting C. J., and MILLS and ERVIN, JJ., concur.